DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 20160174021 A1) in view of Huang et al. (US 20210029528 A1).

Regarding claim 1, Lim teaches an electronic device (scan device 210 of Fig. 2 or scan device 400 of Fig. 5)), comprising: 
a wireless communication circuitry (Lim, Fig. 4, communication module) configured to support a Bluetooth protocol (Par. 65); and 
at least one processor operatively connected with the wireless communication circuitry (Lim, Fig. 4 and Par. 96), 
wherein the at least one processor is configured to: 
(Lim, electronic device 220 of Fig. 2 or electronic device 101 of Fig. 5), 
 receive a first message for requesting to perform a first pre-action (Lim, Fig. 5, step 520 and Par. 95) for establishing a second link between the first external electronic device and a second external electronic device from the first external electronic device (Lim, Fig. 5, steps 550-551 and Par. 107, device 501 (second external electronic device)), using the wireless communication circuitry (Lim, Fig. 5 and Par. 95), 
perform the first pre-action for establishing the second link with the second external electronic device using the wireless communication circuitry (Lim, Fig. 5 and Pars. 97-98), and 
transmit a second message for reporting a result of the first pre-action to the first external electronic device using the wireless communication circuitry (Lim, Fig. 5, steps 530-540, transmit scan result (second message) and Pars. 96, 110-113).
However, Lim does not specifically teach the electronic device further comprising: establish a first link based on the Bluetooth protocol with the first external electronic device.
Huang teaches the observer device 12 (i.e. electronic device) established a connection with the broadcast device 14 (i.e. first external electronic device) and then configure the broadcast device 14 to perform a device scan (Huang, Fig. 6 and Par. 72).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Huang into Lim to designate a scanning task.

Regarding claim 9, apparatus of claim 9 is performed by the apparatus of claim 1. They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim1 (apparatus) for the apparatus of claim 9.

Regarding claim 12, the combination of Ha and Huang teaches previous claim.  The combination further teaches the electronic device of claim 9, wherein the pre-action includes at least one of an inquiry scan, a page scan, a BLE scan, a BLE initiating scan, an inquiry, a page, or advertising (Lim, Fig. 2 and Par. 68)

Regarding claim 14, method of claim 14 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the method of claim 14.


Claims 2-3, 10-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable Lim et al. (US 20160174021 A1) in view of Huang et al. (US 20210029528 A1) and in further view of Aoyagi (US 6901275 B1).

Regarding claim 2, the combination of Lim and Huang teaches previous claim.
However, the combination fails to teach claim 2.
Aoyagii teaches electronic device of claim 1, wherein the at least one processor is further configured to: identify whether a specified condition for taking the first pre-action is satisfied, based at least in part on information of the first external electronic device, the information being included in the first message or being obtained from the first external electronic device while establishing the first link (Aoyagi, Figs. 4-5 and Col. 6 Lines 30-45), transmit a response message for accepting the request to perform the first pre-action using the wireless communication circuitry, when the specified condition is satisfied, and perform the first pre-action with the second external electronic device (Aoyagi, Fig. 4, response S12 Col. Col. 6 Lines 30-45).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Aoyagi into the combination of Lim and Huang to prolong the configuration time of the wireless network.

Regarding claim 3, the combination of Lim, Huang, and Aoyagi teaches previous claim.  The combination further teaches the electronic device of claim 2, further comprising: a battery, wherein the at least one processor is further configured to identify that the specified condition is satisfied, based on at least one of: a battery level of the first external electronic device being less than a threshold, a battery remaining capacity of the first external electronic device being less than the threshold, current consumed in the first external electronic device for the first pre-action is greater than or equal to the threshold, an antenna resource of the first external electronic device is less than the threshold, a type of the first external electronic device is a specified type, the battery remaining capacity or the battery level of the first external electronic device is less than remaining capacity or a level of the battery of the electronic device (Aoyagi, Fig. 4 and Col. 6 Lines 30-45), current consumption of the first external electronic device is greater than current consumption of the electronic device with respect to a same pre-action, or at least two or more of the specified conditions are satisfied.

Regarding claims 10-11, apparatus of claims 10-11 are performed by the apparatus of claims 2-3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 2-3 (apparatus) for the apparatus of claims 10-11.

Regarding claims 15-16, method of claims 15-16are performed by the apparatus of claims 2-3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 2-3 (apparatus) for the method of claims 15-16.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 20160174021 A1) in view of Huang et al. (US 20210029528 A1) and in further view of Li et al. (US 20190253857 A1).

Regarding claim 4, the combination of Lim and Huang teaches previous claim.
However, the combination fails to teach the electronic device of claim 1, wherein the wireless communication circuitry includes: a first Bluetooth (BT) circuitry, and a second BT circuitry with smaller current consumption than the first BT circuitry, and wherein the at least one processor is further configured to perform the first pre- action using the second BT circuitry.
Li teaches such feature (Li, Fig. 2 and Par. 72). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Li into the combination of Lim and Huang to prevent heavy power consumption.


Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 20160174021 A1) in view of Huang et al. (US 20210029528 A1) and in further view of Palin et al. (US 20150289124 A1).

Regarding claim 5, the combination of Lim and Huang teaches previous claim.
However, the combination fails to teach claim 5. 
Palin teaches the electronic device of claim 1, wherein the first pre-action includes an inquiry scan based on a Bluetooth legacy - 48 -0210-0430 (GM-201904-055-1-US0, 2020-OPSE-3699/US) protocol (Palin, Pars. 85-87), and wherein the at least one processor is further configured to: receive an identification (ID) packet including a general inquiry access code (GIAC) from the second external electronic device, using the wireless communication circuitry (Palin, Pars. 89-90), and transmit at least one of a frequency hop synchronization (FHS) packet or an extended inquiry response (EIR) packet of the first external electronic device, the at least one of the FHS packet or the EIR packet being included in the first message or being obtained from the first external electronic device while establishing the first link, to the second external electronic device in response to the ID packet (Palin, Pars. 89-90).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Palin into the combination of Lim and Huang to use bit correlator to discover other device(s).

Regarding claim 17, method of claim 17 is performed by the apparatus of claim 5.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 5 (apparatus) for the method of claim 17.


Claims 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 20160174021 A1) in view of Huang et al. (US 20210029528 A1) and in further view of Eom (US 20040142690 A1).

Regarding claim 6, the combination of Lim and Huang teaches previous claim.  Lin further teaches
However, the combination fails to teach claim 6. 
Eom teaches electronic device of claim 1, wherein the first pre-action includes a page scan based on a Bluetooth legacy protocol (Eom, Pars. 17-21), and wherein the at least one processor is further configured to: receive an ID packet including a device access code (DAC) of (at) the first external electronic device from the second external electronic device, using the wireless communication circuitry (Eom, Fig. 9. the second communication device 65 (i.e. electronic device), the first communication device 61 (i.e. first external electronic device), the communication device 63 (i.e. second external electronic device), Par. 49, the first communication device 61 passes through the inquiry and paging processes with respect to the second communication device 65, Pars. 17-21, receives device access code), transmit the ID packet including the DAC of the first external electronic device to the second external electronic device in response to the ID packet (Eom, Fig. 9 and Pars. 17-21), receive an FHS packet of the second external electronic device from the second external electronic device (Eom, Pars. 17-21), and transmit the second message for reporting a result of the page scan to the first external electronic device (See claim 1 rejection).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Eom into the combination of Lim and Huang to show detail exchange messages between the devices.

Regarding claim 13, the combination of Lim and Huang teaches previous claim.
However, the combination further teaches the electronic device of claim 9, wherein the at least one processor is further configured to transmit or insert at least one of an FHS packet, an EIR packet, filter information, or address information of the second external electronic device together with the first message or into the first message.
Eom teaches such feature (Eom, Fig. 9 and Pars. 17-19).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Eom into the combination of Lim and Huang to show detail exchange messages between the devices.

Regarding claim 18, method of claim 18 is performed by the apparatus of claim 6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 6 (apparatus) for the method of claim 18.


Claims 7, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable Lim et al. (US 20160174021 A1) in view of Huang et al. (US 20210029528 A1) and in further view of Kammer et al. (US 7509417 B1).

Regarding claim 7, the combination of Lim and Huang teaches previous claim.  The combination further teaches the electronic device of claim 1, wherein the first pre-action includes a Bluetooth low energy (BLE) scan based on a BLE protocol (Lim, Fig. 2 and Pars. 185-186), and wherein the at least one processor is further configured to: receive an advertising packet from the second external electronic device, using the wireless communication circuitry (scan device 400 generates a scan result for the one or more short range communication devices (second external electronic device) in response to the scan request (Lim, Pars. 110-114), wherein the one or more short range communication devices (second external electronic device) response to the scan request is known as advertising message/packet (Huang, Fig. 6 and Par. 64)), and transmit the second message for notifying the first external electronic device of a reception of the advertising packet to the first external electronic device (Lim, Fig. 5, steps 530-540 and Pars. 96), when device information of the second external electronic device, the device information being included in the advertising packet, is matched to the filter information included in the first message (Lim, Figs. 15-16 and Pars. 110-114, 119-120, allow only the short-range communication device(s) (i.e. second external electronic device) filtered (i.e. match) by the scan results in step 510 based on information (filter information) on a short-range communication capability of the electronic device 101).
“filtered based on information (filter information)” is i.e.  matched to the filter information as evidence by Kammer (Kammer, Fig. 7, steps 725-730 and claim 1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kammer into the combination of Lim and Huang to select the communication device.

Regarding claim 19, method of claim 19 is performed by the apparatus of claim 7.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 7 (apparatus) for the method of claim 19.

Regarding claim 21, apparatus of claim 21 is performed by the apparatus of claims 1 and 7.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 1 and 7 (apparatus) for the apparatus of claim 21.

Regarding claim 22, the combination of Lim, Huang and Kammer teaches previous claim.  The combination further teaches the portable communication device of claim 21, wherein the processor is configured to: as at least part of the transmitting of the second message, notify the first external electronic device that device information included in the advertising packet received from the second external electronic device corresponds to the filter information included in the first message (scan device 400 (portable communication device) transmit (notify) the scan result (second message) to the electronic device 101, wherein the first short range communication device 501 (second external electronic device) correspond to the short range communication connection information is allowed to be included in the scan result (Lim, Fig. 5 and Pars. 119-120).

Regarding claim 23, the combination of Lim, Huang and Kammer teaches previous claim.  The combination further teaches the portable communication device of claim 22, wherein the filter information includes supported feature information or manufacturer information, and wherein the processor is configured to: as part of the performing of the BLE scan, compare the supported feature information or the manufacturer information with a corresponding portion of the device information (Lim, Fig. 16 showing scan conditions including Manufacture Specific Data).


Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Lim et al. (US 20160174021 A1) in view of Huang et al. (US 20210029528 A1) and in further view of in view of Eom (US 20040142690 A1) and Julian et al. (US 20140018068 A1).

Regarding claim 8, the combination of Lim and Huang teaches previous claim.
However, the combination does not teach claim 8.
Eom teaches the combination further teaches the electronic device of claim 1, wherein the at least one processor is further configured to: perform the first pre-action using a first duty in response to the first message (Eom, Table 1 and Fig. 4, page hopping sequence (i.e. first duty)) and perform the first pre-action using a second duty being a portion of the first duty (Eom, Table 1 and Fig. 4, second part of the page hopping sequence)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Eom into the combination of Lim and Huang to synchronize frequency hopping between the devices.
However, the combination fails to teach the electronic device further configured to: receive a third message for requesting to perform a second pre-action from the first external electronic device while the first pre-action is performed, and perform the second pre-action using a third duty except for the second duty in the first duty.
Julian teaches the electronic device further configured to: receive a third message for requesting to perform a second pre-action from the first external electronic device while the first pre-action is performed (Julian, Fig. 6), and perform the second pre-action using a third duty except for the second duty in the first duty (Julian, Fig. 5).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Julian into the combination of Lim, Huang and Eom to successfully paging the responding device.

Regarding claim 20, method of claim 20 is performed by the apparatus of claim 8.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 8 (apparatus) for the method of claim 20.


Response to Arguments
Claims 1, 9, and 14 have been considered but are moot in view of new ground(s) of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choi et al. US 20180132092 A1
0572] Thereafter, the device 1 instructs (commands) the device 2 to perform a scanning operation.
 [0574] Accordingly, the device 2 performs scanning on a surrounding device and transmits a result of the execution of the scanning to the device 1.

Petersen et al. US 20160072896 A1
[0057] The discovery communication 306 can include a device information 314, a device connectivity 316, or a combination thereof. The device information 314 is details regarding a device. For example, the device information 314 can include a device name, device identification (ID), manufacture ID, model ID, a channel type 318 supported, or a combination thereof of the target device 206.

Rune US 20030060222 A1
[0008] Each Bluetooth unit has a globally unique address called the Bluetooth Device Address (BD_ADDR). This address is assigned when the Bluetooth unit is manufactured
(Par. 31) evice, it is necessary to share the same BD_ADDR (Bluetooth device address) among the main and auxiliary transceivers. The BD_ADDR is a unique Bluetooth ID number for each device which is assigned to every Bluetooth device at the time of manufacture and is never changed. 

Liu US 20220060872 A1
[0071] The Bluetooth chip 940 may prestore a part of data, for example, prestore a signal strength threshold of a Bluetooth signal, and an address, a ciphertext, or another identity of a connectable target Bluetooth terminal. The Bluetooth chip 940 may also independently perform some simple processing, for example, detect signal strength of a Bluetooth-related message, and/or compare the detected signal strength with the pre-stored signal strength threshold, parse the Bluetooth-related message, for example, an advertising packet, match an address, a ciphertext, or another identity in the Bluetooth-related message with the pre-stored corresponding information, and the like.

Skaaksrud et al. US 20200100077 A1
[512]…Using such a validation sequence, the command node may then passively determine if the received sensor data from that ID node matches a predetermined one of the expected broadcasts from that ID node without the need to poll or interactively request authentication from that ID node. In more detail, the predetermined one of the expected broadcasts according to the validation sequence may be a rotating value previously received by the command node for that ID node as a way of enhancing security for the command node to better determine and confirm that ID node sensor data is coming from a valid ID node and, thus, is valid sensor data upon which to make determinations of whether an environmental anomaly exists.

Hung US 20210006428 A1
[0079]… it is only the mobile device that completes registration can establish connection. Thus, when the authentication unit 24 establishes connection with the mobile device 10, the mobile device is considered to pass the authentication procedure.

Dai et al. US 20190335034 A1
[0033]…if the authentication is passed, the Bluetooth connection with the virtual reality device can be successfully established.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/               Primary Examiner, Art Unit 2648  
8/30/2022